Citation Nr: 0010246	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  91-47 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
January 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied both claims.  

This case was previously before the Board in March 1992, 
January 1994, and July 1995, at which time the case was 
remanded for additional development.  When it was 
subsequently returned to the Board in September 1997, the 
Board denied service connection for both the left knee 
disorder and the psychiatric disorder.  Thereafter, the 
veteran appealed this case to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  In June 1999, the Court granted a joint 
motion to vacate the Board's denial of these two claims, and 
remand the matter for additional consideration.

It is noted that when this case was previously before the 
Board, it included the issues of entitlement to service 
connection for a right ankle disorder, and a right lung 
disorder.  In July 1995, the Board granted service connection 
for the right ankle disorder.  Service connection was denied 
for the right lung disorder in the September 1997 decision.  
Although the veteran also appealed the right lung issue to 
the Court, it was withdrawn by the veteran as noted in the 
June 1999 Joint Motion and the Court's Order.  

It is also noted that when this case was previously before 
the Board in September 1997, the veteran was represented by a 
veterans service organization.  However, the veteran 
appointed a private attorney as her accredited representative 
after this case was appealed to the Court, and this attorney 
provided additional argument and evidence in support of the 
veteran's case in January 2000.  It is noted that this 
additional evidence was accompanied by a waiver of initial 
consideration by the agency of original jurisdiction pursuant 
to 38 C.F.R. § 20.1304(c) (1999).  


FINDINGS OF FACT

1.  The evidence shows that the veteran was treated for a 
left knee injury during service, and she has alleged 
continuity of symptomatology since that time, including left 
knee pain.  

2.  No competent medical opinion is on file which relates the 
veteran's current left knee disorder and/or her purported 
continuity of symptomatology to her period of active duty, to 
include her left knee injury therein.

3.  The service medical records show that the veteran sought 
counseling at the Mental Health Clinic while on active duty.

4.  A July 1992 VA examination for mental disorders diagnosed 
the veteran with dysthymic disorder, and related this 
disability to her period of active duty.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91. 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

I.  Left Knee Disorder

Background.  The veteran's lower extremities were clinically 
evaluated as normal on her December 1978 enlistment 
examination.  At that time, she reported that she had not 
experienced "[t]rick" or locked knee.  Her service medical 
records show treatment for recurrent left knee pain in August 
1980, which was attributed to a twisting of the knee when 
some one fell on it.  The knee was found to be stable, 
although the veteran was unable to extend it.  It was also 
noted that she had a tender medial aspect, but no edema.  
Diagnostic impression was of a strained left knee, which was 
treated with an ace wrap and heat.  Later in August 1980, the 
veteran again sought treatment for her left knee.  At an 
examination conducted in September 1980, the knee was found 
to be unstable.  Examination revealed no quad atrophy; no 
joint line tenderness; anterior drawer test to be 1+ on the 
left, and 1/2 + on the right.  Also, it was noted that there 
was no pain with stretching, and no pivot shirt.  Range of 
motion for the knee was from zero to 130 degrees.  Further, 
it was noted that X-rays were within normal limits.  
Additional records from September 1980 state that the veteran 
was qualified for world wide duty, although she was to be 
placed on the temporary restriction of not wearing steel toed 
shoes due to her painful left knee.  On her December 1980 
separation examination, the veteran's lower extremities were 
clinically evaluated as normal.  However, it was noted that 
she had been treated for left knee pain, among other things, 
and that these complaints were treated with ace wrap as 
required.  At the time of her separation examination, the 
veteran reported that she had experienced "[t]rick" or 
locked knee.

In January 1989, the RO received the veteran's claim of 
entitlement to service connection for, among other things, a 
left knee disorder.

The veteran underwent a VA medical examination in May 1990, 
which diagnosed, in part, normal ankle and knee joint.

In the August 1990 rating decision, the RO denied service 
connection for a left knee disorder, among other things.  The 
veteran appealed this denial to the Board.

At her April 1991 personal hearing, the veteran testified, in 
part, that she had had trouble with her left knee ever since 
her discharge from service.  These problems included knee 
pain, a "catch" in the knee, and the fact that it would 
sometimes crack when she sat down.  However, she had not 
experienced swelling.  When asked if she had any prolonged 
episodes of pain, the veteran described an incident where she 
woke up and it took her two hours to straighten out the knee.  
She also reported a second episode that lasted about forty-
five minutes to an hour.  Additionally, she testified that 
these episodes involved limitation of motion, and that her 
knee felt like it was mechanically locked.  She reported that 
she had had no post-service treatment for her left knee 
problems until recently.

Private medical records were obtained that cover the period 
from March to May 1991, and show treatment for left knee 
problems.  An evaluation of the left knee conducted in April 
1991 resulted in a diagnostic impression of medial plica 
syndrome left knee, rule out torn medial meniscus.  Nothing 
in these records related the veteran's left knee problems to 
her period of active duty, to include her knee injury 
therein.  

The veteran underwent a VA examination of the joints in July 
1992.  Examination of the left knee showed no swelling, and 
no soft tissue swelling.  Evaluation was negative for joint 
fusion of the left knee.  There was no deformity of the left 
knee.  The left knee was found to be stable, with no medial 
lateral instability.  There was normal range of motion in 
flexion and extension.  Overall diagnosis was status post 
injury of the right ankle and left knee by history.  This 
examiner noted that no X-ray had been done at the VA hospital 
for review.

Another medical examination report is on file from July 1992.  
Diagnoses from this examination included status post knee 
strain injury with no residuals.  Furthermore, it was noted 
that X-rays of the veteran's knee and ankle were reported by 
the radiologist to be perfectly normal.  It was also noted 
that she was able to do a full squat and arise without 
assistance.  She was found to have full normal range of 
motion of both knees, and was able to walk on her heels and 
toes.

X-rays of the veteran's left knee are also on file from July 
1992.  These X-rays showed the knee joint and the 
patellofemoral joint to be normal.  Further, there was no 
fracture or bony lesion.  Overall impression was left knee 
normal.

The veteran underwent a new VA examination of the joints in 
July 1994.  Following examination of the veteran's left knee, 
the examiner's impression was left knee pain secondary to 
patellofemoral syndrome.  The examiner sated that he could 
not associate this with the veteran's valgus stress injury 
during her military duty.  As an additional matter, the 
examiner noted that X-rays (radiographs) were not available 
for review, but that he would order some.  It does not appear 
that any additional X-rays were conducted with respect to the 
veteran's left knee.

In an October 1994 addendum, the physician who conducted the 
July 1994 VA joints examination noted that the veteran's 
claims file had been reviewed.  He again stated that he did 
not associate the veteran's left knee pain secondary to her 
military duty.

Also on file are various VA and private medical records 
pertaining to the veteran's claims of service connection for 
a right ankle disorder, a right lung disorder, and a 
psychiatric disorder.  These records made no pertinent 
findings regarding the veteran's left knee.  

In the September 1997, the Board found, among other things, 
that the veteran's claim of service connection for a left 
knee disorder was well grounded, and that the issue had been 
properly developed.  However, it was not indicated how the 
claim was well grounded pursuant to either Caluza, supra, or 
Savage, supra.  The Board ultimately denied the claim on the 
grounds that the preponderance of the evidence was against 
relating her present knee disorder either to service 
generally or any trauma/injury sustained therein.  
Nevertheless, it is noted that in the "Order" portion of 
the opinion, the Board stated, in essence, that the claim was 
denied because the evidence necessary for a well-grounded 
claim had not been submitted.

As noted above, the Court vacated and remanded the Board's 
September 1997 decision in regard to the left knee and 
psychiatric disorder claims.  In the June 1999 Joint Motion, 
it was contended, in part, that the Board failed to provide 
an adequate statement of reasons or bases for its decision to 
deny both of these claims.  It was further stated that the 
Boards' decision reflected an inadequate discussion of the 
favorable evidence which supported the veteran's claim.  
Specifically, the noting of the left knee injury during 
service, the associated pain related thereto, and the post-
service diagnosis of left knee pain.  Moreover, it was stated 
that the Board acknowledged that the veteran sustained an 
injury to the left knee while in service, but failed to cite 
any specific evidence which would suggest that the left knee 
pain experienced post-service came from any other source 
other than the in service injury.

Following the Court's June 1999 decision, the veteran's 
representative presented additional argument and evidence in 
support of her claim in January 2000.  With respect to the 
left knee disorder, it was contended that a well grounded 
claim for service connection had been submitted.  It was 
noted that the service medical records showed evidence of a 
left knee injury during service, that the veteran has 
submitted medical evidence of a current left knee disorder, 
and summarized these records.  The representative contended 
that the veteran's evidence connected the 1980 in-service 
injury to her left knee to her current left knee disorder.  
It was noted that there were no pre-service records of left 
knee problems, and that post-service records note that the 
veteran experienced left knee problems and exhibited the same 
symptoms arising out of the in-service left knee injury.  For 
example, it was noted that the veteran's reported at a July 
1992 VA bones examination that she had a left knee injury in 
August 1980 while in service.  Moreover, it was contended 
that post-service records, including the July 1994 VA joints 
examination, established a plausible basis for connecting the 
veteran's current left knee disorder to her in-service knee 
injury.  It was specifically noted that the diagnosis from 
this examination was left knee pain secondary to 
patellofemoral syndrome.


Analysis.  As noted above, the Board previously found in the 
September 1997 decision that the claim of service connection 
for a left knee disorder was well grounded.  However, no 
explanation was proffered at that time as to why the claim 
was found to be well grounded.  Regardless, that decision has 
been vacated and no longer applies.  Further, on subsequent 
review of the evidence on file the Board now finds that the 
claim is not well grounded, and that the prior determination 
of well groundedness was made in error.

The Board does not dispute that the veteran was treated for a 
left knee injury during service, as shown by the service 
medical records from August and September 1980.  Moreover, 
the Board acknowledges that there is no evidence that the 
veteran had any left knee problems prior to her entry into 
active service.  However, no where in the service medical 
records was there a competent medical finding that the 
veteran incurred a chronic left knee disorder as a result of 
her in-service injury.  In fact, even though it was noted 
that the veteran had been treated for left knee problems, her 
lower extremities were clinically evaluated as normal on the 
December 1980 separation examination.  Thus, the claim is not 
well grounded under the chronicity standard of Savage, supra.

The Board also acknowledges that the veteran has alleged 
continuity of symptomatology, including left knee pain.  
However, the evidence shows that the veteran's current knee 
disorder is an internal condition, not subject to lay 
observation.  For example, the veteran herself testified at 
her April 1991 personal hearing that her knee disorder was 
not manifested by swelling or anything like it.  Also, the 
Board notes that the Court held in Voerth v. West, 13 Vet. 
App. 117 (1999) that the holding in Savage does not eliminate 
the requirement of medical nexus evidence when a claimant 
alleges continuity of symptomatology.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between the current condition and the putative 
continuous symptomatology.  More importantly, in Clyburn v. 
West, 12 Vet. App. 296, 301 (1999), the Court held that while 
a lay veteran was competent to testify to the pain he or she 
had experienced since military service, he or she was not 
competent to testify to the fact that the pain experienced in 
service and since service was the same condition.  
Accordingly, the Board finds that medical nexus evidence is 
necessary in order to well ground the veteran's left knee 
disorder claim.

No competent medical nexus evidence is on file which relates 
the veteran's current left knee disorder and/or her purported 
continuity of symptomatology to her period of active duty, to 
include her in-service left knee injury..  In fact, the only 
competent medical opinion to address the etiology of the 
veteran's current left knee disorder was issued by the 
physician who conducted the July 1994 VA joints examination.  
As stated above, the physician opined at both the July 1994 
examination, and in his October 1994 addendum, that the 
veteran's current left knee disorder was not related to her 
in-service knee injury.  The Board cannot substitute its own 
unsubstantiated opinion for that of a competent medical 
professional.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

It has been contended that post-service evidence relates the 
current left knee disorder to service, in that the veteran 
reported a history of left knee problems since August 1980 at 
the July 1992 VA examination, and the July 1994 VA 
examination diagnosed left knee pain secondary to 
patellofemoral syndrome.  With respect to the July 1992 
examination, the Board notes that no additional comments or 
opinions were made regarding the veteran's reported history.  
Bare transcription of history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As for the 
July 1994 diagnosis, the Board notes that the veteran was not 
diagnosed with patellofemoral syndrome during service, nor is 
there competent medical evidence relating the patellofemoral 
syndrome to her period of active duty, to include her knee 
injury therein.  Therefore, these examinations do not well 
ground the veteran's claim.

It has also been contended that the Board failed to cite any 
specific evidence which would suggest that the left knee pain 
experienced post-service came from any other source other 
than the in-service injury.  The Board is aware of no 
caselaw, statute, or regulation, which requires VA to 
determine the exact cause of a current disability when the 
evidence does not show that it is related to service.  This 
is particularly true in circumstances, such as the instant 
case, where the veteran has not met her initial burden of 
submitting a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997) (The burden to submit evidence 
sufficient to establish a "well-grounded" claim is the 
claimant's alone).

The only evidence on file which relates the veteran's current 
left knee disorder to her period of active duty are the 
contentions of the veteran and her representative.  Issues of 
medical diagnosis or medical causation require competent 
medical evidence in order to have probative value.  See 
Grottveit at 93.  Nothing on file shows that the veteran or 
her representative has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, these contentions cannot well ground 
the claim.  Grottveit at 93; Caluza at 504.

As noted in the September 1997 Board decision, it has been 
previously contended that the July 1994 VA examination was 
inadequate in that no X-ray was obtained with respect to the 
left knee.  In September 1997, the Board pointed out that 
while this may be true, a VA X-ray was obtained in July 1992, 
with the impression being a normal left knee.  Given such 
consideration, and inasmuch as any arthritic pathology which 
might have been revealed by X-ray examination conducted in 
July 1994 would still have been initially shown more than one 
year after the veteran's separation from service, service 
connection on a presumptive basis would have been precluded.  
38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.  Thus, 
the Board concluded that the omission of such an X-ray 
examination was of no bearing in the ultimate disposition of 
the instant case.  Moreover, for the reasons stated above, 
the Board has determined that the veteran's claim of 
entitlement to service connection for a left knee disorder is 
not well grounded, and must be denied.  VA has neither the 
duty nor the authority to assist a claimant in the absence of 
a well-grounded claim.  Morton v. West, 12 Vet. App. 477 
(1999); See also Epps, supra.  Although the Board ordered 
additional development regarding the left knee disorder in 
the prior remands, these instructions were in error.  

It is noted that the RO did not specifically deny the 
veteran's claim on the basis of it being not well grounded.  
When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

As the veteran has not submitted the evidence necessary for a 
well-grounded claim, a weighing of the merits of the claim is 
not warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Even when a claim is not well grounded, VA may, dependent on 
the facts of the case, have a duty to notify the veteran of 
the evidence needed to support his claim.  38 U.S.C.A. § 
5103; see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
In the instant case, the Board has examined all evidence of 
record with a view towards determining whether the veteran 
has notified VA of the possible existence of evidence which 
would render her claim well grounded.  The Board finds that 
no such information is of record.  McKnight v. Brown, 131 
F.3d 1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. 
App. 69, 80 (1995); see also generally Stuckey v. West, 13 
Vet. App. 163, 175 (1999), (observing in part that when it is 
alleged that there is specific evidence that would manifestly 
well ground a claim, VA has a duty to inform the claimant of 
the importance of obtaining this evidence to "complete the 
application.") (Emphasis added).



II.  Psychiatric Disorder

The Board notes that it has been contended that the RO did 
not comply with various remand instructions with respect to 
the veteran's claim of service connection for a psychiatric 
disorder.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board confers on a veteran or 
other claimant the right to VA compliance with the remand 
order and imposes on the Secretary a concomitant duty to 
ensure compliance with the terms of such an order.  However, 
in Epps, supra, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
Thereafter, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton, supra.  Furthermore, in Roberts v. 
West, 13 Vet. App. 185 (1999) the Court indicated that the 
holding of Stegall does not apply in cases where the remand 
involved a claim that was not well grounded.  While the Board 
stated that the psychiatric disorder claim was well grounded 
in the September 1997 decision, no explanation was offered as 
to this determination.  Further, this determination was 
vacated by the Court's June 1999 Order.  Accordingly, the 
Board must first make a determination as to whether the 
veteran's claim is well grounded prior to making a 
determination as to whether a remand is required to comply 
with the holding of Stegall.

In the instant case, the Board finds that the veteran's claim 
of service connection for a psychiatric disorder is well 
grounded.  

The veteran's account of emotional problems during service is 
presumed credible for the purpose of determining whether her 
claim is well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  There is 
also evidence in the service medical records to support her 
contentions.  For example, the veteran's psychiatric 
condition was clinically evaluated as normal on her December 
1978 enlistment examination.  Also, at the time of this 
examination, the veteran reported that she had not 
experienced depression or excessive worry, or nervous trouble 
of any sort.  Thereafter, the service medical records show 
that an examination conducted at the Mental Health Clinic 
found that there was no evidence of emotional instability 
habits or traits which would affect the veteran's judgments.  
However, the veteran subsequently sought treatment at the 
Mental Health Clinic on two occasions in July 1980.  On the 
first occasion, it was noted that she was seeking discharge 
from service, and that she was not considered suicidal or 
homicidal.  Later in July 1980, she was seen for a follow-up 
appointment, at which time it was noted that she was very 
unhappy and discontent with service.  Although her 
psychiatric condition was clinically evaluated as normal on 
her December 1980 separation examination, it was noted that 
she had been treated for depression and worry, job related, 
causing nervousness.  Furthermore, at the time of this 
examination she reported that she had experienced depression 
or excessive worry, as well as nervous trouble.

Various post-service medical records are on file which 
diagnose the veteran as having a current psychiatric 
disorder.  For example, a July 1992 VA examination for mental 
disorders found that the veteran appeared to be suffering 
from dysthymic disorder.  Moreover, this examiner opined that 
the dysthymic disorder appeared to be clearly related to the 
circumstances surrounding the veteran's discharge from 
service.  In short, this examination provided the requisite 
medical diagnosis of a current disability, and the requisite 
medical nexus evidence relating the disability to the 
veteran's period of active duty.  Thus, the claim is well 
grounded.  Caluza at 506.

Because the claim of entitlement to service connection for a 
psychiatric disorder is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy, supra.

In January 2000, the veteran's representative contended that 
the RO failed to comply with prior remand instructions, and 
that the case should be remanded for compliance with those 
instructions pursuant to Stegall, supra.  Specifically, the 
RO failed to collect a complete copy of the Social Security 
Administration (SSA) records; the RO failed to collect 
additional service medical records regarding the veteran's 
in-service counseling for emotional problems; the RO's two 
person board of psychiatrists failed to provide a full 
explanation for the conclusions made in the June 1996 VA 
examination for mental disorders; and the RO failed to engage 
an examiner who had not previously evaluated the evidence.

With regard to the SSA records, the July 1995 remand directed 
the RO to contact the SSA for the purpose of obtaining a copy 
of the record of the proceeding in which the veteran was 
awarded benefits from that agency, including any pertinent 
clinical documentation.  In August 1995, the RO sent a 
correspondence to the pertinent agency in which it requested 
copies of the records which were the basis for the 
determination of the claimant's eligibility for Social 
Security disability benefits.  Further, the RO specially 
requested a copy of the record of the proceeding in which the 
veteran was awarded these benefits, including any pertinent 
clinical documentation.  Thereafter, medical records were 
received from the SSA, apparently in October 1995.  A letter 
from the SSA, dated in September 1995, specifically stated 
that these records were in response to the RO's request.  
Thus, the Board finds that the RO substantially complied with 
the Board's July 1995 remand instruction to request SSA 
records. 

In regard to the service medical records, the Board 
instructed the RO in the March 1992 remand to attempt to 
obtain any clinical records that may exist pertaining to a 
psychiatric evaluation of the veteran in February 1980 at the 
Mental Health Clinic, United States Air Force Regional 
Hospital, March Air Force Base, California 92518.  The 
representative argued that not only did the RO fail to 
adequately comply with this remand instruction, but that it 
was also a failure in the duty to assist and "grave 
procedural error" pursuant to Hayre v. West, 188 F. 3d 1327 
(Fed. Cir. 1999).  However, the representative himself notes 
that the RO sent requests to the National Personnel Records 
Center (NPRC) in both September and October 1992, including 
specific requests for records concerning the veteran from the 
March Air Force Base in February 1980.  On both occasions, 
the NPRC responded that no additional records were available.  
In Hayre, supra, the Federal Circuit held, in part, that a 
single request for pertinent service medical records 
specifically requested by a claimant and not obtained by a VA 
RO did not fulfill the duty to assist.  (Emphasis added).  
Here, the RO made multiple requests for service medical 
records, including the specific records identified in the 
Board's remand instruction.  At no point has the veteran 
indicated the existence of any alternative source for 
obtaining these records.  Thus, the Board finds that the RO 
has substantially required with the prior remand 
instructions, as well as the duty to assist regarding service 
medical records.  

It has also been contended that the RO failed to advise the 
veteran of the failure to obtain those records and that the 
ultimate responsibility to obtain those records rested with 
the veteran pursuant to 38 C.F.R. § 3.159(c).  However, the 
Board notes that the RO provided a summary of the various 
requests for additional service medical records from the 
NPRC, and the responses thereto, in the March 1993 
Supplemental Statement of the Case.  Further, the 
representative's statement shows that he is aware of this 
regulation, and, as such, so is the veteran.  

It has been further contended that the VA examination 
conducted by a board of two psychiatrists in June 1996 did 
not comply with the remand instructions in that failed to 
provide a full explanation for their conclusions.  Moreover, 
it was contended that the RO failed to engage an examiner who 
had not previously evaluated the evidence.  Specifically, one 
of the two psychiatrists also conducted a previous VA 
examination for mental disorders in January 1995, which 
concluded that the veteran had a psychiatric disorder, and 
not an acquired psychiatric disorder.  

In the July 1995 remand, the Board stated that the diagnoses 
of the most recent VA examinations were in conflict with 
those made earlier, and, consequently, a new examination by a 
board of two examiners was necessary in order to adjudicate 
the claim.  The Board's remand did not specifically state 
that the two psychiatrists should be individuals who had not 
previously evaluated the veteran in conjunction with the 
instant case.  However, since the reason for the Board 
requesting this development was due to conflicting diagnoses 
caused, at least in part, by the January 1995 VA examination, 
it is acknowledged that the failure to have the subsequent 
examination conducted by individuals not previously connected 
with the case does cast some doubt on the sufficiency of the 
examination.  Accordingly, the Board concurs that a remand 
for a new examination is necessary for a full and fair 
adjudication of the veteran's claim of service connection for 
a psychiatric disorder.

Since the Board has already determined that a new examination 
is necessary in the instant case, there is no reason to 
address the contention that the explanations proffered at the 
June 1996 VA mental disorders examination were inadequate.



ORDER

Entitlement to service connection for a left knee disorder is 
denied.

The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  To this extent only, 
the appeal is granted.








REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this claim of entitlement to 
service connection for a psychiatric disorder is REMANDED for 
the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for her 
psychiatric disorder.  After securing the 
necessary release, the RO should request 
copies of those records not already on 
file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should arrange for the veteran to undergo 
an examination by a board of two board 
certified psychiatrists who have not 
previously examined the veteran.  The 
claims folder should be made available to 
the examiners for review before the 
examination.  With respect to any 
acquired psychiatric disorder(s) found to 
be present, the examiners must offer an 
opinion as to whether it is as least as 
likely as not that any such disorder was 
initially manifested during the veteran's 
period of active duty or is otherwise 
related thereto.  The rationale for all 
opinions expressed should be fully 
explained.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the medical examination to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the appellant and her representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 



- 6 -


